Citation Nr: 1705545	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO. 07-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 percent for lumbar spine degenerative disc disease (a back disability). 

2. Entitlement to an initial disability rating in excess of 20 percent for bladder incontinence associated with a back disability. 

3. Entitlement to an initial disability rating in excess of 10 percent for bowel incontinence associated with a back disability. 


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The May 2012 rating decision granted service connection for bladder and bowel incontinence associated with the back disability, and assigned initial non-compensable disability ratings for both disabilities. In a September 2015 rating decision, the initial disability ratings were increased to 20 percent for bladder incontinence and 10 percent for bowel incontinence. 

In an August 2012 Decision, the Board denied entitlement to an increased disability rating in excess of 40 percent for a back disability. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2013 Joint Motion for Remand, the Court vacated the August 2012 Decision, and remanded the case to the Board for adjudication consistent with the Court's order. 

In May 2014, the Board remanded the issue of entitlement to an increased rating for a back disability to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand is required. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not part of the current appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this regard, the Veteran filed a formal claim of entitlement to a TDIU in November 2013, which was granted in a December 2014 rating decision with an effective date of January 25, 2014. The Veteran filed a Notice of Disagreement with the effective date assigned for the grant of a TDIU, contending that the effective date should be in November 2013. Following additional development and adjudication of additional claims, the Veteran's combined schedular disability rating was increased to 100 percent effective November 20, 2012. Accordingly, in a September 2015 rating decision, the RO found the issue of entitlement to an earlier date for the grant of a TDIU moot. 

The Veteran has not disagreed with the RO's conclusion. Moreover, while the current increased rating claims pre-date the assignment of a combined schedular disability rating of 100 percent, there is no evidence of unemployability prior to the Veteran's formal claim of entitlement to a TDIU in November 2013. Therefore, a claim of entitlement to a TDIU prior to November 20, 2012, is not considered part of this appeal. 

The issues of entitlement to service connection for a cervical spine disability, claimed as secondary to the back disability, and entitlement to an additional dependency allowance for the Veteran's mother have been perfected. However, the electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of these matters at this time. If these matters are not resolved in the Veteran's favor, the RO will certify these matters to the Board, which will then undertake appellate review of the RO's action. 

The issue of entitlement to an earlier effective date for the grant of service connection for bilateral lower extremity radiculopathy involving the sciatic nerves is also still under review by the AOJ. In January 2017, the AOJ issued a Statement of Case addressing this issue, and while it has not been perfected, the time period within which the Veteran may perfect this appeal has not lapsed. If an appeal is perfected and the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will then undertake appellate review of the RO's action.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected bilateral lower extremity radiculopathy was previously referred by the Board to the AOJ for appropriate action. See August 2012 Decision. Review of the claims file does not reflect that this issue has been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the AOJ. 


REMAND

The Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since June 2016. SSA records are not contained in the claims file, but the AOJ is currently in the process of obtaining these records. As these records may be relevant to the Veteran's claims, VA has a duty to obtain these records. Therefore, adjudication of the claims must be delayed until these records are obtained and associated with the claims file, or until it is determined that these records are unavailable. 

In addition, regarding the increased disability rating for the back disability, the Veteran is currently in receipt of a 40 percent disability rating. Entitlement to a higher disability rating requires a finding of unfavorable ankylosis. The claims file contains conflicting medical opinions regarding the presence of unfavorable ankylosis. While the Veteran's private physician, Dr. E.A.N., has provided statements indicating that the Veteran demonstrates unfavorable ankylosis, the claims file does not contain the physician's treatment records of the Veteran. As noted by a VA examiner in a November 2015 medical opinion, Dr. E.A.N.'s statements alone provide "no basis" for his conclusion and do not cite to any corroborative evidence. As the physician's treatment records of the Veteran are relevant to the claim and may provide the supporting evidence for his finding of unfavorable ankylosis, VA must make an attempt to retrieve these private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate release(s) to obtain all available private medical records from Dr. E.A.N. and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after September 2012.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




